Citation Nr: 1116141	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include claustrophobia.

2.  Entitlement to service connection for a left shoulder disability. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to January 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims file is currently held by the RO in Baltimore, Maryland. 
The Veteran was scheduled for a hearing before the Board in March 2011 at the Washington D.C. Central Office.  The Veteran failed to appear for the hearing and has not provided good cause for his non-attendance.  He has also not requested that the hearing be rescheduled.  Thus, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current psychiatric disorder, to include claustrophobia. 


CONCLUSION OF LAW

A psychiatric disorder, to include claustrophobia, was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a psychiatric disorder as it was incurred during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board finds that the record does not establish the presence of a current psychiatric disorder.  Service treatment records establish that the Veteran was diagnosed with claustrophobia, i.e., a simple phobia, in January 1994 following complaints of panic attacks and an inability to sleep in his rack aboard ship.  While the Veteran was diagnosed with claustrophobia during service, the in-service treatment and diagnosis cannot serve to establish the presence of a current disability.  To be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The service records only detail problems during service more than 10 years before the Veteran's claim for compensation was received.  Thus, the in-service diagnosis cannot serve to show the existence of a current disability.   

The post-service evidence also does not demonstrate the presence of a current psychiatric disability.  The Veteran has not reported experiencing any symptoms of claustrophobia or any other phobia, and has not stated that his symptoms have continued since service.  In February 2008, the Veteran's VA physician identified possible depression based on the Veteran's financial worries and lack of employment, but a depression screen was negative and no psychiatric consultation was preformed.  The Board finds that the inconclusive finding of "possible depression" does not establish the presence of a current psychiatric disorder, especially in light of the Veteran's failure to report any symptoms associated with his claimed disability. 

The Board is aware that it must fully consider the lay assertions of record when making determinations.  In addition, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis in certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, however, the Veteran has not reported a history of psychiatric symptoms and has not described any current manifestations of a psychiatric illness.  

Thus, the Board finds that the weight of the evidence is against a finding of a current psychiatric disorder, to include claustrophobia.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment for the claimed disability.  While a VA examination has not been provided, the claim for entitlement to service connection for a psychiatric disorder is denied on the basis that there is no current disability.  Without signs or symptoms of a current disability, the duty to assist does not require that VA conduct an examination.  See 38 U.S.C.A. § 5103A(d) (West 2002).; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a psychiatric disorder, to include claustrophobia, is denied.


REMAND

The Veteran was provided a VA examination in June 2010 in response to his claim for entitlement to service connection for a left shoulder disability.  Although the VA examiner provided a medical opinion addressing the etiology of the Veteran's diagnosed left shoulder strain, no rationale was provided as a basis for the stated opinion.  The VA examiner noted that his opinion was based on his medical expertise, the service treatment records, and post-service medical records, but no actual discussion of the reasoning behind the stated opinion was provided.  When VA undertakes to provide the Veteran with a VA examination, the Board must ensure that such an examination is adequate.   See Barr v. Nicholson, 21 Vet. App. at 312.  Therefore, upon remand, the claims folder should be returned to the examiner who conducted the Veteran's June 2010 VA examination and a full rationale for the expressed opinion must be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folders to the VA examiner who conducted the June 2010 VA examination of the Veteran's left shoulder.  The examiner should review the claims folders, and provide an addendum report that includes a full rationale for the previously expressed medical opinion, which includes a discussion of medical principles and evidence in the claims file that substantiates the opinion.  

2.  If the claim remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


